Citation Nr: 0917846	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-30 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to April 
1967. He died on August [redacted], 1993.  The Appellant is the 
surviving spouse of the deceased Veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Appellant testified at a hearing in March 2008 before the 
undersigned Veterans Law Judge.  In July 2008, the Board 
reopened the Appellant's claim for service connection for the 
cause of the Veteran's death based on the submission of new 
and material evidence.  Further development, including the 
procurement of a VA medical opinion, was accomplished 
pursuant to the remand.  Accordingly, appellate review may 
proceed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran died on August [redacted], 1993, at the age of 63 
years.

2.  At the time of the Veteran's death, service connection 
was not established for any disorder.

3.  The Veteran developed esophageal cancer, first diagnosed 
in May 1992, many years after discharge from service.  

4.  The immediate cause of the Veteran's death was pneumonia; 
aspiration and esophageal cancer (squamous cell type) were 
listed as conditions leading to the immediate cause of death 
and esophageal cancer was listed as the underlying cause of 
death.  

5. These conditions were not caused by any incident of 
service, including exposure to Agent Orange.

6.  The Veteran was not diagnosed with any disorder which may 
be presumed to have been due to exposure to herbicides prior 
to his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 
1113, 1131, 1137, 1310 (West 2002 and Supp 2008); 38 C.F.R. 
§§ 3.307, 3.309, 3.311, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide notification to a claimant and 
assist with the development of evidence.  The Board finds 
that the content requirements of a notification letter have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected. Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

A letter from the RO dated in May 2004 provided the Appellant 
with an explanation of the type of evidence necessary to 
substantiate her DIC claim, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  In addition, the 
letter told the Appellant to submit any additional evidence 
that she had in her possession.  The letter was provided 
prior to the adjudication of her claim.  With respect to the 
Dingess requirements, the Board finds that no further notice 
is needed as to any disability rating or effective date 
matters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although for a DIC claim, the Appellant would not be 
assigned a disability rating, an effective date would be 
assigned; however, since the claim is being denied as a 
matter of law, any question as to the appropriate effective 
date to be assigned is rendered moot.  VA has no outstanding 
duty to inform the Appellant that any additional information 
or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records, and death certificate 
have been obtained.  The evidence also includes a statement 
from the Veteran's treating physician.  The Appellant has 
been afforded a hearing before the undersigned.  The Board 
does not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Appellant's claims.  Therefore, no further assistance to 
the Appellant with the development of evidence is required.  

The Appellant contends that the Veteran's esophageal cancer, 
which was first diagnosed in May 1992, arose from exposure to 
herbicides during his confirmed service in Vietnam.  The 
death certificate reflects that the Veteran died on August 
[redacted], 1993, from pneumonia, aspiration, and esophageal cancer.  
Service connection was not in effect for any disability 
during the Veteran's lifetime.  

Applicable law and regulations - Dependency and indemnity 
compensation and herbicide exposure

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§ 1110, 1131.

Dependency and indemnity compensation may be awarded to a 
Veteran's surviving spouse from a service-connected or 
compensable disability under 38 U.S.C.A. § 1310 and 38 C.F.R. 
§ 3.312.  To establish service connection for the cause of a 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the 
principal, or primary, cause of death, or that it was a 
contributory cause of death under 38 C.F.R. § 3.312(a).  For 
a service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  

A contributory cause of death is defined as inherently not 
related to the principal cause under 38 C.F.R. § 3.312(c).  
For a service-connected disability to constitute a 
contributory cause, it must be shown that it "contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death." 
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 

To the extent that the Appellant claims that the Veteran's 
esophageal cancer was caused by herbicide exposure, the law 
provides that a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  The last date on which such 
a Veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 U.S.C.A. § 1116(a)(3)(West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).

The following diseases are deemed associated with herbicide 
exposure: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a Veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection warranted. See Notice, 59 Fed. Reg. 341-46 (1994); 
see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
oral, nasal, and pharyngeal cancer; bone and joint cancer; 
skin cancers (melanoma, basal, and squamous cell); breast 
cancer; female reproductive system cancer (cervix, uterus, 
ovary); testicular cancer; urinary bladder cancer; renal 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm characteristics and infertility; spontaneous 
abortion; neonatal or infant death and stillbirth in 
offspring of exposed individuals; low birthweight in 
offspring of exposed individuals; birth defects (other than 
spina bifida) in offspring of exposed individuals; childhood 
cancer (including acute myelogenous leukemia) in offspring of 
exposed individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders, including Parkinson's 
disease and amyotrophic lateral sclerosis; chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers); immune system 
disorders (immune suppression, autoimmunity); circulatory 
disorders; amyloid light-chain amyloidosis; endometriosis; 
and effects of thyroid homeostasis; gastrointestinal tumors 
(esophagus, stomach, pancreas, colon, rectum); and brain 
tumors, or any other disability not specified. See Notice, 72 
Fed.Reg. 32395-407 (June 12, 2007); See also Notice, 68 
Fed.Reg. 27630 -27641 (May 20, 2003); See also Notice, 67 
Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (November. 2, 
1999)(empahasis added).  

In order to establish service connection by presumption, 
based on herbicide exposure, a disease listed above (see 38 
C.F.R. § 3.309(e)) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service. See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable to a 
particular claim, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Veterans 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a claimant from establishing service connection 
with proof of actual direct causation. See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

In its review of the record, the Board must determine whether 
the evidence supports the claim or if it is in relative 
equipoise, with the Appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



Analysis

Presumptive Service Connection for the Cause of the Veteran's 
Death

As noted, service connection for any disability was not 
established during the Veteran's lifetime.  The Appellant 
contends that the Veteran's death from cancer of the 
esophagus was related to herbicide exposure while he served 
in Vietnam.

Initially, the Board observes that it has been confirmed that 
the Veteran had service in Vietnam.  The DD Form 214 
indicates that the Veteran received the Vietnam Service 
Medal, as well as the Vietnam Campaign Medal.  Thus, while it 
is conceded that the Veteran served in Vietnam, the evidence 
of record does not establish that the Veteran's cancer was 
related to such service.  In this regard, in order for a 
Veteran to establish service connection on a presumptive 
basis for a disability that results from exposure to 
herbicides (including Agent Orange) while serving in Vietnam, 
the disability must be one that is statutorily listed as a 
presumptive condition.  Here, the medical evidence 
demonstrates that the Veteran was first diagnosed with and 
treated for cancer of the upper esophagus (squamous cell 
type) in May 1992.  See Report of Operation, Dr. Rosen, dated 
in May 1992.  

The August 1993 death certificate reflects that the Veteran's 
immediate cause of death was pneumonia, with aspiration and 
esophageal cancer listed as underlying causes.  

The Board again observes that the disabilities that have been 
positively associated with exposure to certain herbicide 
agents do not include cancer of the esophagus. See 38 C.F.R. 
§§ 3.307, 3.309.  (Emphasis added).  As noted above, the 
Secretary of Veterans Affairs specifically determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for gastrointestinal tumors, including 
tumors of the esophagus, stomach, pancreas, colon, and 
rectum.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007).  
Therefore, as esophageal cancer is not one of the presumptive 
diseases associated with exposure to herbicide agents, the 
Appellant is not entitled to service connection for the cause 
of the Veteran's death on such a basis.  

The Board observes that the Appellant contends that the 
Veteran's esophageal cancer actually began as throat 
(pharynx) cancer, a type of cancer for which the presumption 
applies.  See C.F.R. § 3.309(e).  However, there is nothing 
in the medical record to suggest that the Veteran ever had 
cancer of the pharynx.  Rather, the medical evidence, 
including the initial diagnostic procedures, subsequent 
biopsies, and death certificate, all clearly reflect a 
diagnosis limited to esophageal cancer.  Service connection 
for the cause of the Veteran's death, on a presumptive basis 
is denied.  

Direct Service Connection for the Cause of the Veteran's 
Death

Although presumptive service connection for the cause of the 
Veteran's death is not warranted, service connection may be 
granted if there is competent medical evidence showing that 
the esophageal cancer was incurred in or aggravated by 
service under 38 U.S.C.A. § 1110 (West 2002). See Combee, 
supra. 

In this regard, the Board notes that the Veteran's service 
treatment records show no complaints or diagnoses of 
esophageal cancer, nor did esophageal cancer manifest itself 
within one year of the Veteran's exposure to herbicides.  
Rather, as noted above, the Veteran was not diagnosed with or 
treated for symptomatology related to esophageal cancer until 
1991 or 1992, nearly 30 years after separation from service.  
Further, despite efforts made by both VA and the Appellant to 
obtain additional medical records, there is no medical 
evidence showing treatment for cancer related-symptomatology 
prior to 1991 or 1992.  In the absence of demonstration of 
continuity of symptomatology, which might have shown 
treatment for symptoms associated with esophageal cancer 
after service and before the diagnosis made in the 1990's, 
the diagnosis made over 20 years after discharge is too 
remote from service to be reasonably related to service. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges the Appellant's testimony regarding 
continued symptomatology since service, including sore 
throats, difficulties swallowing, and frequent bouts of 
bronchitis. See Hearing Transcript, pp. 12-15.  The Appellant 
is competent to report observable symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses. Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  As a lay person, however, she is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  The 
Appellant's statements throughout this appeal show that she 
was very involved with her husband's care and treatment.  She 
has stated her belief that the cancer started in the throat 
area and metastasized into the esophagus.  She has also 
indicated that the Veteran had difficulty swallowing in 1967. 
(See transcript at page 15.)  While there is no doubt that 
she is sincere in her statements, the medical evidence or 
record does not support her conclusions.  For instance, a 
note dated in May 1992, indicates that the Veteran reported 
that he had experience difficulty swallowing since 1991.  
Additionally, a number of medical testing procedures were 
performed on the Veteran, including an 
esophagogastroduodenoscopy with biopsy, which was performed 
in May 1992.  The results of these tests concluded that the 
Veteran had an upper esophagus carcinoma.  There is no 
indication in the record that the cancer had metastasized 
from his throat.  

The Board further observes that the Appellant has submitted a 
letter, dated February 2008, from the Veteran's treating 
physician, Dr. Brown.  He opined that his medical findings 
revealed "a consistency that would indicate the patient [the 
Veteran] was pre-exposed to this [Agent Orange] carcinogenic 
agent and this could have contributed more than fifty-five 
percent to esophageal cancer."  The physician added that the 
claims file had not been reviewed in rendering this opinion, 
and he provided no further rationale for his conclusion.  
Without any comment on how he comes to this medical 
conclusion, the Board finds that this statement, alone, is 
not enough to support the Appellant's claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the Veteran's death was not sufficient to support a claim); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient); and Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (holding that there was a plausible 
basis for the Board's decision that a disability was not 
incurred in service where even the medical evidence favorable 
to the Appellant's claim did little more than suggest the 
possibility that the Veteran's illness might have been caused 
by his wartime radiation exposure).  Indeed, the opinion, 
couched in the speculative terms of "could have 
contributed," and unsupported by rationale, is of little 
probative value in determining whether the Veteran's cancer 
was due to service.  Moreover, the opinion entirely failed to 
address the issue of continuity, and provided no explanation 
as to the substantial gap in symptomatology from separation 
from service to 1991.  

Instead, the Board finds that the January 2009 VA examiner's 
opinion to be of higher probative value and more persuasive 
than that of Dr. Brown's.  Specifically, the VA examiner 
opined that, based on a review of available information and 
medical literature (including previous VAO reports), the 
Veteran's esophageal cancer was less likely than not related 
to herbicide exposure in-service.  Additionally, the examiner 
reviewed the entire claims file for any identifiable 
continued GI symptoms since separation from service to 1991, 
when the Veteran first began having difficulties swallowing.  
He was unable to find any information related to any 
predisposing factors for the development of esophageal 
cancer.  Further, although the Veteran did have a pre-pylor 
ulcer while in-service in 1963, the examiner explained an 
ulcer would not be considered a precursor of esophageal 
cancer.  Thus, based on all available information, he opined 
that there were no continual symptoms experience during or 
after service that were also symptoms of a disorder or a 
disease that eventually became esophageal cancer.  The 
Veteran's symptoms, he concluded, began in October 1991.  

Because the January 2009 opinion was provided following a 
thorough review of the record, and because it was accompanied 
by a clear rationale, related to both direct and presumptive 
service connection, it is found to be more probative than Dr. 
Brown's February 2008 opinion.  Indeed, it is the Board's 
duty to assess the credibility and probative value of 
evidence and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another. See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Moreover, no other competent evidence of record 
relates the Veteran's esophageal cancer to service.  

Also of note was a statement made by the Appellant's 
representative regarding another Board decision that had 
granted service connection for esophageal cancer in a case 
similar to the Appellant's claim.  The outcome in any other 
case has no bearing on this case.  The law provides that 
previously-issued decision in other appeals may be considered 
as they reasonable relate to each other, but each case 
presented to the Board will be decided on the basis of the 
individual facts of the case in light of applicable procedure 
and substantive law.  See generally 38 C.F.R. § 20.1303.  The 
facts presented in each case are distinct.  Unfortunately, 
the facts presented in this case did not present a scenario 
upon which service connection could be granted.  

Accordingly, the Board finds that the competent evidence of 
record fails to establish that the Veteran's death from 
cancer of the esophagus was due to his active military 
service on any basis.  The preponderance of the evidence is 
against a favorable decision for her claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the Appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 
3.102, but it does not find that the evidence is of such 
approximate balance as to warrant its application.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


